The action is brought to recover damages for personal injuries suffered when plaintiff fell on or near the tracks of the defendant’s street railroad, due, it was claimed, to the negligence of the defendant in failing to maintain its tracks and the pavement adjacent thereto as the law required in a safe and suitable condition at a place where pedestrians might lawfully travel. The complaint was dismissed at the close of the plaintiff’s case, although the defendant had made no motion. As the record stood the plaintiff had made a prima facie case; and the dismissal was error. Judgment for defendant reversed on the law and a new trial granted, with costs to appellant to abide the event. Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ., concur.